DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite the limitaiton “the dielectric material comprising silicon nitride and silicon oxide.”  This limitation introduces new matter in the Application because neither Specification nor claims support this limitation. Although Specification describes that dielectric material “comprises one or more silicon nitride and silicon oxide” (Spec., page 7), but does not support the limitation “the dielectric material comprising silicon nitride and silicon oxide.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10-11, 13-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 11 recite the broad recitation “a metallic material” and “a dielectric material”, and the claim also recites “tungsten, ruthenium and alloys thereof” and “silicon nitride, silicon oxide” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites the limitations “a dielectric material on a substrate” in line 3 and “the substrate comprises… the dielectric material” in lines 4 and 5.  These limitations render the claim indefinite because it is unclear whether “a dielectric material” is a part of “the substrate” or “the dielectric material” is formed on “the substrate.”  
Clams 3-5, 10, 13, 15, and 20 are indefinite due to their dependence on indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0164885) in view of Chen (US 2021/0090948), Emesh (US 2014/0103534), and Kazem (US 2019/0115255).
Regarding claim 1, Yang discloses a method of depositing a film, the method comprising: depositing a ruthenium reflow material (Fig.3, numeral 28; [0051]) in at least one via (22) on a substrate (20), the substrate comprising a metallic material (16) and a dielectric material (12), (14), the metallic material comprising tungsten (W), ruthenium (Ru), and alloys thereof ([0039]), the dielectric material comprising silicon oxide (SiO2) ([0033]) and silicon nitride (18) ([0041]), the deposited ruthenium reflow material (28) only lining, not filling, the at least one via (22); wherein the deposited ruthenium reflow material has a thickness in a range of from 10 A to 150 A ([0050]) and reflowing the ruthenium reflow material by exposing the substrate to an annealing environment ([0058]);  at a temperature in a range of from greater than 450 °C to 1000 °C ([0052]) to fill the at least one via  (22) with the ruthenium reflow material (Fig.4, numeral 28R). 
Yang does not explicitly disclose (1) that the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals; (2) wherein the at least one via has a critical dimension in a range of from 9 nm to 13nm; (3) wherein the at least one via has an aspect ratio in a range of from 4:1 to 10:1.
Regarding element (1), Chen however discloses that the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals ([0047]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Chen to have the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals for the removing undesirable impurities (Chen, [0047]).
Regarding element (2), Emesh however discloses wherein the at least one via has a critical dimension in a range of from 9 nm to 13nm ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Emesh to have at least one via has a critical dimension in a range of from 9 nm to 13nm for the purpose interconnect structure with small critical dimensions (Emesh, [0035]).
Regarding element (3), Kazem discloses wherein the at least one via has an aspect ratio in a range of from 4:1 to 10:1 ([0017]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Kazem to have the at least one via has an aspect ratio in a range of from 4:1 to 10:1 for the purpose of forming interconnect structures with high aspect ratios.
Regarding claim 3, Yang discloses wherein the substrate (20) comprises a conformal liner (24).
Regarding claim 4, Yang discloses the conformal liner comprises one or more of titanium nitride (TiN), tantalum nitride (TaN), tungsten (W), molybdenum (Mo), and ruthenium (Ru) ([0045]; [0037]).
Regarding claim 5, Yang discloses the conformal liner has a thickness in a range of from 0A to 30A ([0037]).
Regarding claim 10, Yang discloses after exposing the substrate to the annealing environment, the at least one via is filled with the ruthenium reflow material with no void (Fig.4, numeral 28R).
Regarding claim 11, Yang disclose a method for forming conductive structures for a semiconductor device, the method comprising: patterning a dielectric material (Fig.1, numeral 20)  on a substrate ([0043])  to form at least one via (22) in the dielectric material (20); wherein the substrate comprises a metallic material  (16) and the dielectric material (12), the metallic material comprising tungsten (W), ruthenium (Ru), and alloys thereof ([0039]), the dielectric material comprising silicon nitride (SiN) (18) ([0041]) and silicon oxide (SiO2) (12) ([0033]),  depositing a liner layer (Fig.2, numeral 24) on the dielectric material (20) and in the at least one via (22); conformally depositing a ruthenium reflow material  (Fig.3, numeral 28) on the liner layer (24) and in the at least one via (220, the ruthenium reflow (28) material only lining, not filling, the at least one via (22); the conformally deposited ruthenium reflow material  (28) on the liner layer (24) and in the at least one via only lining, not filling, the at least one via, having a thickness in a range of from 10 A to 150 A ([0050]), and reflowing the  conformally deposited ruthenium reflow material (28); by exposing the conformally deposited  the ruthenium reflow material to an annealing environment ([0052]) at a temperature in a range of from greater than 450 °C to 1000 °C  ([0052]) fill the at least one via with the ruthenium reflow material (Fig.4, numeral 28R). 
Yang does not explicitly disclose that (1) the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals; (2) wherein the at least one via has a critical dimension in a range of from 9 nm to 13nm; (3) that an n aspect ratio in a range of from 4:1 to 10:1
Regarding element (1), Chen however discloses that the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals ([0047]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Chen to have the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals for the purpose for the removing undesirable impurities (Chen, [0047]).
Regarding element (2), Emesh however discloses wherein the at least one via has a critical dimension in a range of from 9 nm to 13nm ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Emesh to have at least one via has a critical dimension in a range of from 9 nm to 13nm for the purpose interconnect structure with small critical dimensions (Emesh, [0035]).
Regarding element (3), Kazem discloses wherein the at least one via has an aspect ratio in a range of from 4:1 to 10:1 ([0017]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Kazem to have the at least one via has an aspect ratio in a range of from 4:1 to 10:1 for the purpose of forming interconnect structures with high aspect ratios.
Regarding claim 13, Yang discloses wherein the liner layer (124) comprises a conformal liner (Fig.2).  
Regarding claim 14, Yang discloses herein the liner layer comprises one or more of titanium nitride (TiN), tantalum nitride (TaN), tungsten (W), molybdenum (Mo), and ruthenium (Ru)  ([0045]; [0037]).
Regarding claim 15, Yang discloses wherein the liner layer has a thickness in a range of from 0A to 30A ([0037]).
Regarding claim 20, Yang discloses after exposing the semiconductor device to the annealing environment, the at least one via is filled with the ruthenium reflow material with no void (Fig.4, numeral 28).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 10, 11, 14, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner also would like to note that Applicant’s arguments regarding that Yang does not disclose “depositing ruthenium reflow material only lining, not filling, the at least one via,” are not persuasive because Yang discloses the deposited ruthenium reflow material (28) only lining, not filling, the at least one via (22) (Fig.3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA SLUTSKER/Primary Examiner, Art Unit 2891